              Case 2:20-cv-01402-RSL Document 53 Filed 10/26/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      STEVEN KNEIZYS,
                                                              NO. C20-1402RSL
 9
                           Plaintiff,

10
                    v.                                        ORDER DENYING INDIVIDUAL
                                                              DEFENDANTS’ MOTION TO
11
      FEDERAL DEPOSIT INSURANCE                               DISMISS AS MOOT
      CORPORATION, et al.,
12
                           Defendants.
13

14

15          This matter comes before the Court on the “McLaughlin Defendants’ Motion to Dismiss
16
     for Lack of Personal Jurisdiction and for Improper Venue.” Dkt. # 13. The moving defendants
17
     are James McLaughlin, Vicki McLaughlin, and James Bohanon.
18
            At the time the motion was filed, this case was pending in the United States Court for the
19

20   District of Nevada. Defendants accordingly focused their arguments on their jurisdictional

21   contacts with Nevada and, in the alternative, whether venue was proper in that district. The case
22   has since been transferred to the United States Court for the Western District of Washington,
23
     making defendants’ arguments moot. The motion to dismiss is therefore DENIED without
24
     prejudice to the issues being raised again.
25

26

27
     ORDER DENYING INDIVIDUAL
28   DEFENDANTS’ MOTION TO DISMISS - 1
            Case 2:20-cv-01402-RSL Document 53 Filed 10/26/20 Page 2 of 2



 1        Dated this 26th day of October, 2020.
 2

 3                                          Robert S. Lasnik
                                            United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING INDIVIDUAL
28   DEFENDANTS’ MOTION TO DISMISS - 2
